    Case 4:17-cv-00893-ALM Document 592 Filed 06/04/20 Page 1 of 1 PageID #: 30221



                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


    HUAWEI TECHNOLOGIES CO., LTD., a Chinese
    corporation, and FUTUREWEI TECHNOLOGIES,
    INC., a Texas corporation,

                          Plaintiffs,                        The Honorable Amos L. Mazzant, III

           v.                                                Civil Action No. 4:17-cv-00893-ALM

    YIREN RONNIE HUANG, an individual, and
    CNEX LABS, INC., a Delaware corporation,

                          Defendants.



       ORDER DENYING DEFENDANT CNEX LABS, INC.’S MOTION TO STAY THE
          OBLIGATIONS OF PARAGRAPH 28 OF THE PROTECTIVE ORDER
            Before the Court is Defendant CNEX Labs, Inc.’s Motion to Stay the Obligations of
.
    Paragraph 28 of the Protective Order (Dkt. #586). After consideration of the motion, the Court

    finds that there is not good cause to modify the Protective Order.

            It is therefore ORDERED that Defendant CNEX Labs, Inc.’s Motion to Stay the

    Obligations of Paragraph 28 of the Protective Order (Dkt. #586) is DENIED.

           SIGNED this 4th day of June, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
